The appellant, International Railway Company, succeeded to the rights of several railroad companies operating railroads in and through the village of Niagara Falls, the village of Suspension Bridge and the town of Niagara between the two villages, a large portion of which was included in the city of Niagara Falls which was created in March, 1892.
On August 22, 1905, the International Railway Company, desirous of extending its lines in said city, applied to the common council of the city of Niagara Falls for its consent to construct, maintain, operate and use single or double-track extensions of its railroad to be operated by electricity upon and along a number of streets constituting quite extended territory within the city of Niagara Falls, together with the right to construct, maintain and operate turnouts, crossovers, etc., in connection with its existing tracks.
After due proceedings had, the common council granted consent to such extensions upon certain terms, the important one to be considered here being "Said Company shall not charge more than one fare of five cents for each passenger for any continuous ride or passage over its railroad and extensions within the present limits of the city of Niagara Falls." The consent was not to be operative unless the company filed its acceptance in writing of the consent and all conditions therein contained in the office of the clerk of the city of Niagara *Page 337 
Falls. The same was accepted and a portion of the extension made.
Upwards of thirteen years thereafter the railway company applied to the public service commission for an order permitting it to increase from five cents to seven cents the rate of fare to be charged passengers upon its road within the city of Niagara Falls. The city of Niagara Falls applied for a writ of prohibition restraining the public service commission from assuming and exercising jurisdiction of the application. The Special Term denied the motion but the order made thereon was reversed by the Appellate Division and the writ granted on the authority of Matter of Quinby v. Public Service Comm. (223 N.Y. 244).
Our decision in Matter of Quinby is controlling here. That case was argued at length March 25th, 1918, by counsel representing the parties directly interested. In addition, by permission of the court, counsel representing the public service commission, first district, the New York State Railways Company and a committee of corporation counsels of the municipalities of the state filed briefs. After a due consideration of the questions presented to this court, a decision was handed down April 5th, 1918, determining that an absolute writ of prohibition should be awarded restraining the public service commission from acting upon the application made to it to increase the rates of fare. We distinctly held in that case, without determining the limits of legislative power, that the provisions of the Railroad Law did not disclose a legislative intent to deal with the matter of rates fixed by agreement between local authorities and the railroad corporation, consequently the public service commission was unauthorized to nullify conditions attached to such consents by increasing rates without the consent of the local authorities.
Eighteen months later a motion was made in this *Page 338 
court for the re-argument of the appeal, and it was alleged that our decisions in People ex rel. Village of South Glens Falls v.Public Service Commission (225 N.Y. 216) and Matter ofInternational Railway Company v. Public Service Commission
(226 N.Y. 474) had in substance overruled our decision in theQuinby case. We held to the contrary and not only denied the motion for the re-argument (227 N.Y. 601), but reiterated the views expressed in the original opinion.
In the instant case we are again asked to overrule our decision in the Quinby case. Here, as in that case, the question of the power of the legislature to confer upon the public service commission authority to abrogate conditions embodied in the agreement between local authorities and a railroad company is not presented, for the legislature has not undertaken to confer such power but has consistently for three successive sessions since the decision in the Quinby case declined so to do. We are now urged to hold that the legislature intended to delegate power to the public service commission to modify the rates prescribed in the contract between the local authorities and the railroad company, against the protest of the municipality, notwithstanding the refusal of three successive legislative bodies to accede to such demand for delegation of power. This we are not prepared to accede to.
The order should be affirmed, with costs.